Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest an apparatus comprising: an internal-external hybrid nuclear reactor comprising: at least one reciprocating internal engine configured to receive internally a nanofuel comprising: a molecular mixture, wherein the molecular mixture comprises: a plurality of components mixed together, wherein at least one of said plurality of components comprises a molecule, the plurality of components of the molecular mixture comprising: i) a fissile fuel, wherein the fissile fuel comprises: a nuclide that undergoes neutron induced fission; ii) a moderator, wherein the moderator comprises: an element capable of: A) thermalizing a neutron population; and B) absorbing a fission fragment kinetic energy; and iii) a passive agent, wherein the passive agent comprises: a nuclide comprising: a resonance neutron absorption cross-section in an epithermal energy range, wherein said resonance neutron absorption cross-section of said passive agent, creates a neutron sink that increases with a nanofuel temperature; and wherein the plurality of components of the molecular mixture provide the nanofuel a nanofuel negative temperature coefficient of reactivity; and at least one external nuclear reactor integrated with said at least one reciprocating internal engine.

The prior art also does not teach or suggest  an apparatus comprising: a hybrid energy source comprising: an internal nuclear engine configured to receive internally a nanofuel comprising: a molecular mixture, wherein the molecular mixture comprises: a plurality of components mixed together, wherein at least one of said plurality of components comprises a molecule, the plurality of components of the molecular mixture comprising: i) a fissile fuel, wherein the fissile fuel comprises: a nuclide that undergoes neutron induced fission; ii) a moderator, wherein the moderator comprises: an element capable of: A) thermalizing a neutron population; and B) absorbing a fission fragment kinetic energy; and iil) a passive agent, wherein the passive agent comprises: a nuclide comprising: a resonance neutron absorption cross-section in an epithermal energy range, wherein said resonance neutron absorption cross section of said passive agent, creates a neutron sink that increases with a nanofuel temperature; and wherein the plurality of components of the molecular mixture provide the nanofuel a nanofuel negative temperature coefficient of reactivity; and an external nuclear reactor integrated with and neutronically coupled with said internal nuclear engine.

While Daniels teaches an internal-external hybrid, Daniels does not teach the nanofuel recited. Furthermore, while Dugan teaches an internal-external hybrid reactor with a nanofuel as recited, Dugan does not teach the nanofuel comprising the molecular mixture recited. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, April 22, 2022